DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0349161 to Morad.
	Regarding claims 1-4, 6, 7, 11, and 12, Morad teaches a shingled photovoltaic module (Figs. 5A, 13A, 13C-1) with bypass diodes comprising four regions including a first region, a second region, a third region, and a fourth region (see Marked-up Fig. 13A below), wherein
the four regions are arranged in a four-square shape (each region occupies a quadrant of the module), each region includes a plurality cell strings 100 consisting of crystalline silicon solar cells overlapped end to end (Figs. 1, 2A, 4A, ¶0096, 0100, 0132); cell strings in each region are connected in parallel (¶0190, 0204); and positive electrodes of the cell strings within each region are connected to each other, and negative electrodes of the cell strings within the each region are connected to each other
the positive electrodes of the cell strings in the first region serve as a positive electrode of the shingled photovoltaic module (all strings in the first region electrically end at the “+” terminal), and the negative electrodes of the cell strings in the first region are connected to the positive electrodes of the cell strings in the second region, the negative electrodes of the cell strings in the second region are connected to the positive electrodes of the cell strings in the third region, the negative electrodes of the cell strings in the third region are connected to the positive electrodes of the cell strings in the fourth region, and the negative electrodes of the cell strings in the fourth region serve as a negative electrode of the shingled photovoltaic module (all strings in the fourth region electrically begin at the “-“ terminal)
a first bypass diode 590 is arranged between the positive electrodes of the cell strings in the first region and the negative electrodes of the cell strings in the second region, a positive electrode of the first bypass diode is connected with the negative electrodes of the cell strings in the second region, and a negative electrode of the first bypass diode is connected with the positive electrodes of the cell strings in the first region; a second bypass diode is arranged between the positive electrodes of the cell strings in the third region and the negative electrodes of the cell strings in the fourth region, a negative electrode of the second bypass diode is connected with the positive electrodes of the cell strings in the third region, and a positive electrode of the second bypass diode is connected with the negative electrodes of the cell strings in the fourth region. 
[AltContent: textbox (4)][AltContent: textbox (3)][AltContent: textbox (2)][AltContent: textbox (1)]
    PNG
    media_image1.png
    613
    531
    media_image1.png
    Greyscale

	Per claim 2, Morad teaches the limitations of claim 1. The each region comprises 5 solar cell strings, and each cell string comprises 28 solar cells in an embodiment (¶0138), and solar cells in a same cell string have the same specifications (the text recites that the length and width of the cells within an exemplary string are the same).
	Per claim 3, Morad teaches the limitations of claim 1. The limitation that the solar cells are complete pieces of monocrystalline silicon or polycrystalline silicon solar cells, or small cell slices cut from a complete piece of solar cell are product-by-process claim limitations. In other words, under the broadest reasonable interpretation, a solar cell and a small cell slice cut from a complete piece of solar cell are structurally indistinguishable.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Regardless, the process for producing solar cells is described by Figs. 3, ¶0102-0110.
Per claim 4, Morad teaches the limitations of claim 1. A first junction box 490 (Figs. 9, 13C-1, 13C-2, ¶0205-0208) is arranged between the first region and the fourth region on a back side of the shingled photovoltaic module (a skilled artisan would understand that positive electrode 610P in Fig. 13C-1 physically corresponds to an outer edge of the first region identified above and the negative electrode 615N physically corresponds to an outer edge of the fourth region identified above, and that the first junction box 490 is located in a middle of the module and therefore between the outer edges of the first and fourth regions), and a positive electrode cable and a negative electrode cable of the shingled photovoltaic module are led out from the first junction box (Figs. 13C-1, 13C-2 do not specifically illustrate first and second cables, but a skilled artisan would understand from Fig. 9A that such cables are led out from the first junction box, ¶0057, 0174). 
Per claim 6, Morad teaches the limitations of claim 1. Morad teaches embodiments in which the first bypass diode and the second bypass diode are embedded in upper and lower packaging materials of the shingled photovoltaic module (¶0216 describes how bypass diodes are positioned in plane with cells in the same encapsulation structure; Figs. 8 illustrate how the plane of the cells is sandwiched between an upper insulated packaging material, exemplified as the left portion of element 410 and a lower insulating packaging material, exemplified as the right portion of element 410, ¶0158, 0159, 0173; also see Figs. 19, ¶0234-0238).
Per claim 7, Morad teaches the limitations of claim 1. A negative electrode of the first region and a positive electrode of the second region are electrically connected with a first string connector 605 (Fig. 13C-1, ¶0206), a negative electrode of the second region and a positive electrode of the third region are electrically connected with a second string connector 600, a negative electrode of the third region and a positive electrode of the fourth region are electrically connected with a third string connector 620, a negative electrode of the fourth region is electrically connected with a fourth string connector 615N, a positive electrode of the first region is electrically connected with a fifth string connector 610P. The fourth string connector and the fifth string connector are arranged side by side and a gap therebetween is filled with an insulating packaging material (¶0207, 0208 describe embodiments in which string connectors may lie behind strings; Figs. 8, ¶0158-0168 illustrate how such string connectors are embedded in insulating packaging material 410 in such a configuration).
Morad further teaches that the first, second, third, fourth, and fifth string connectors are formed of a metal (copper, ¶0155, 0190). In embodiments, connections to string connectors are made through metallic solder shaped similarly to the string connector (¶0098, 0154). Therefore a skilled artisan would electrically connect the first region and second region to the first string connector through a metallic solder strip, electrically connect the second region and the third region through a first solder strip, electrically connect the third region and the fourth region through a second solder strip, electrically connect the fourth region and the fourth string connector through a third solder strip, and electrically connect the first region and the fifth string connector through a fourth solder strip, based on Morad’s teachings.
Per claim 11, Morad teaches the limitations of claim 1. The first bypass diode 590 and the second bypass diode 595 are located in a middle of the shingle photovoltaic module (Figs. 13C-1, 13C-2, ¶0205-0208). 
Per claim 12, Morad teaches the limitations of claim 4. Morad teaches embodiments in which the first bypass diode and the second bypass diode are embedded in upper and lower packaging materials of the shingled photovoltaic module (¶0216 describes how bypass diodes are positioned in plane with cells in the same encapsulation structure; Figs. 8 illustrate how the plane of the cells is sandwiched between an upper insulated packaging material, exemplified as the left portion of element 410 and a lower insulating packaging material, exemplified as the right portion of element 410, ¶0158, 0159, 0173; also see Figs. 19, ¶0234-0238).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad as applied to claim 4 above, and further in view of US PGPub 2012/0266934 to Tang.
Regarding claim 5, Morad teaches the limitations of claim 4. Morad teaches that the first junction box is arranged in a middle region among the first region, the second region, the third region and the fourth region at the back side of the shingled photovoltaic module, and that the first bypass diode and the second bypass diode are arranged in the first junction box. Morad teaches other configurations including those having a second junction box (Figs. 9B, 12C-1, 15), but does not teach a second junction box including the first and second bypass diode.
Tang teaches that a second junction box (element 1 is obscured in Fig. 4) arranged in a middle region of solar module, in addition to a similar first junction box (2) from which cables (32) are led out, wherein the second junction box is specifically functioned to include bypass diodes so that they may be serviced when necessary (Fig. 4, ¶0004-0006, 0024, 0025). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to arrange a second junction box in the middle region among the first region, the second region, the third region and the fourth region at the back side of the shingled photovoltaic module of modified-Morad, the first bypass diode and the second bypass diode being arranged in the second junction box, so that the first and second bypass diodes may be serviced when necessary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad as applied to claim 1 above, and further in view of US PGPub 2017/0162736 to Sethi.
Regarding claim 8, Morad teaches the limitations of claim 1. Morad teaches that each negative electrode (exemplified as one of element 15 or 25 of Figs. 2A, 2H, 2R) of each cell string 100 in the first region is electrically connected in series with each positive electrode (exemplified as the other of element 25 or 15 of Figs. 2D, 2E, 2Q) of each cell string 100 in the second region through a flexible element 605, that each negative electrode of each cell string 100 in the second region is electrically connected in series to each positive electrode of each cell string 100 in the third region through a flexible element 600, and that each negative electrode of each cell string 100 in the third region is electrically connected in series to each positive electrode of each cell string 100 in the fourth region through a flexible element 620 (Fig. 13A, previously cited passages). While the flexible elements 605, 600, and 620 themselves read on flexible conductive tapes or incorporate tape for adhesion (¶0154, 0155), the placement of the flexible elements is variable (Figs. 6-8, relevant text), and positive and negative electrodes of each cell are formed on opposing surfaces, Morad does not specifically teach that electrode that are electrically connected between regions are directly connected through a flexible conductive tape.
Sethi teaches a similar module wherein a negative or positive electrode of a solar cell in a particular region is electrically connected in series with a positive or negative electrode of a solar cell in a distinct nearby region (Fig. 2, for instance, shows an upper cell 206 that is electrically connected in series with a cell to its left in the frame of references of the Fig., ¶0032), wherein the positive and negative electrodes of the cells are on opposing surfaces (as electrodes 640a and 640b in Fig. 6, ¶0041). The series connection between positive and negative electrodes are formed by linearly arrayed, alternating conducting and intermediate insulating layers (Fig. 4, for instance, shows alternating layers 452 and 454, which are respectively  conducting and insulating, ¶0039), which directly contact the electrodes, and the arrayed layers can be configured as a flexible conductive tape (Figs. 9, 10, ¶0038, 0049, 0051, 0052). Sethi’s configuration establishes a mechanically strong electrical connection (¶0027). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to electrically connect a negative electrode of the first region with a positive electrode of the second region directly through a first flexible conductive tape in order to provide a mechanically strong electrical connection. The claimed second flexible conductive tape and third flexible conductive tape, and the claimed structural configurations, are obvious for the same reasons.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad and Sethi as applied to claim 8 above, and further in view of US PGPub 2008/0053511 to Nakamura.
Regarding claims 9 and 10, modified-Morad teaches the limitations of claim 8. Morad teaches that the negative electrodes of each cell string 100 in the fourth region are connected through a flexible second conductive layer 615N which functions as the negative output terminal, that the positive electrodes of each cell string 100 in the first region are connected by a flexible first conductive layer 610P which functions as the positive output terminal (Fig. 13C-1), and that the first conductive layer and the second conductive layer are isolated by a lateral gap between their ends.
Morad does not teach that the first conductive layer and the second conductive layer are part of a double-sided flexible conductive tape and are isolated and insulated by an intermediate insulating layer. Nakamura teaches similar conductive layers (e. g. layers 47(I) and 47(II) of Fig. 4) used to extract current from cell strings may be electrically isolated by forming them both as part of a double-sided conductive tape (47) that are isolated and insulated by an intermediate insulating layer (e. g. layer 50 of Fig. 4, ¶0145-0160). The analogous first conductive layer (47(I)) and analogous second conductive layer (47(II)) of Nakamura’s conductive tape respectively cover an upper surface and a lower surface of the intermediate insulating layer (50) completely (Fig. 5 shows that insulating layer 50 is not visible from a plan view). Nakamura’s tape provides benefits to production time, cost, and flexibility of electrical configuration (¶0068-0071). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the second conductive layer and first conductive layer of modified-Morad as a double-sided flexible conductive tape with the claimed limitations in order to achieve the benefits to production time, cost, and flexibility of electrical configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726